Citation Nr: 9900016	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.  This appeal initially arose from a January 1997 
rating action which granted service connection for PTSD and 
assigned a 30 percent rating for that disorder effective 
August 20, 1996.  In a rating action of July 1997, the RO 
raised the rating for PTSD to 50 percent disabling also 
effective from August 20, 1996.  The veteran continued to 
appeal for a higher rating.


REMAND

On a November 1996 VA psychiatric examination, the physician 
estimated the level of disability due to PTSD as being in the 
definite to considerable range.  Subsequent VA outpatient 
treatment records have indicated that the disorder may be 
increasing in severity.  In March 1997, a VA psychologist 
described the PTSD as severe.  The veteran was variously 
described as unable to work full time and as being 
unemployable.  In June 1997, the same VA psychologist stated 
that the PTSD was severe, and that the veteran was 
unemployable and totally disabled.  In February 1998, the 
same VA psychologist described the PTSD as severe and as 
resulting in unemployability and total disability.  He 
assigned a GAF score of 41.

Subsequent to the filing of the claim for service connection 
for PTSD and the effective date of the 50 percent rating 
which has been assigned by the RO, the VA rating schedule for 
determining disability evaluations to be assigned for mental 
disorders was changed, effective November 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Also for consideration is the Court precedent in 
Massey v. Brown, 7 Vet. App. 204 (1994).  In Massey, the 
Court stated that a psychiatric examination must include 
findings as to how the veteran's psychiatric disorder affects 
his ability to establish and maintain effective or favorable 
relationships with people (social impairment) and the degree 
to which those psychiatric symptoms result in reduction in 
initiative, flexibility, efficiency and reliability levels 
(industrial impairment).  In view of the outpatient treatment 
records which indicate that the veteran's PTSD may be 
increasing in severity, and the desirability of having a 
current VA psychiatric examination report which expresses 
medical opinions sufficient to evaluate the disorder under 
the Court precedent in Massey as well as under the new rating 
criteria, a further VA examination is in order.

The case is REMANDED for the following action:

1.  The RO should obtain copies of all VA 
outpatient treatment records reflecting 
treatment of the veteran for PTSD after 
February 24, 1998, the date of the most 
recent outpatient treatment record in the 
claims folder.  Any such additional VA 
outpatient treatment records should be 
associated with the claims folder.

2.  Following receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  He should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
ascertain the current degree of severity 
of the veteran's service-connected PTSD 
and to obtain information which will 
provide for its evaluation based on Court 
precedent, as well as under the new 
rating criteria for psychiatric 
disorders.  All clinical findings should 
be reported in detail.  The examiner must 
comment as to the degree to which the 
veteran's service-connected PTSD affects 
his ability to establish and maintain 
effective or favorable relationships with 
people (social impairment) and the degree 
to which the PTSD results in a reduction 
in initiative, flexibility, efficiency 
and reliability levels (industrial 
impairment).  See Massey.  The rating 
board must furnish the examining 
psychiatrist a copy of the new rating 
criteria for evaluating psychiatric 
disorders which became effective November 
7, 1996.  The examining physician must 
comment as to the presence or absence of 
each symptom and finding required under 
the new rating criteria for ratings from 
zero percent to 100 percent, and where 
present, the frequency and/or degree of 
severity of each symptom and finding.

3.  When the above development has been 
completed, the rating board should review 
the entire record and ensure that all 
development requested in this REMAND has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken by the 
rating board.

4.  Thereafter, the RO should evaluate 
the service-connected psychiatric 
disorder under the old rating criteria, 
considering the Court's guidance in the 
Massey case.  Additionally, the veteran's 
psychiatric disorder should be evaluated 
under the new rating criteria which 
became effective November 7, 1996.  The 
veteran should be assigned a rating 
consistent with whichever rating criteria 
would provide for a higher rating.

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable time to reply thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, as required.  No action is required of the 
veteran until notified.  The purpose of this REMAND is to 
procure clarifying data and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
